Exhibit PROXIM WIRELESS CORPORATION BRIDGE BANK, N.A. LOAN AND SECURITY AGREEMENT This Loan And Security Agreement is entered into as of March 6, 2009, by and between Bridge Bank, N.A. (“Bank”) and Proxim Wireless Corporation (“Borrower”). Recitals Borrower wishes to obtain credit from time to time from Bank, and Bank desires to extend credit to Borrower.This Agreement sets forth the terms on which Bank will advance credit to Borrower, and Borrower will repay the amounts owing to Bank. Agreement The parties agree as follows: 1.Definitions and Construction. 1.1Definitions.As used in this Agreement, the following terms shall have the following definitions: “Accounts” means all presently existing and hereafter arising accounts, contract rights, payment intangibles, and all other forms of obligations owing to Borrower arising out of the sale or lease of goods (including, without limitation, the licensing of software and other technology) or the rendering of services by Borrower, whether or not earned by performance, and any and all credit insurance, guaranties, and other security therefor, as well as all merchandise returned to or reclaimed by Borrower and Borrower’s Books relating to any of the foregoing. “Advance” or “Advances” means a cash advance or cash advances under the Revolving
